DETAILED ACTION
1.	This is a first action on the merits of application 16762342.
2.	Claims 1-13 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2, 5, and 11 is/are rejected under 35 U.S.C. 102a as being anticipated by Kim KR 101171683.
4.	As per claim 1, 5, and 11 Kim discloses a rotary bracket 30 for connecting individual units of a floating photovoltaic system, which is formed of a plurality of solar panels 22, a profile assembly configured to support the plurality of solar panels to be placed above a surface of water, and a set of individual units 12 each of which has a float combined therewith, wherein, in the floating photovoltaic system, the rotary bracket connects a one- side profile [left] and an other-side profile [right] in a longitudinal direction, the one-side profile and the other-side profile belonging to a profile assembly of one-side individual units and a profile assembly of other-side individual units, respectively, which are disposed at one side and the other side and neighbor each other, the rotary bracket includes a first coupling member 311 coupled to an end portion of the one-side profile and a second coupling member 312 coupled to an end portion of the other-side profile, and the first coupling member and the second coupling member are coupled [via 313] to be vertically bendable relative to each other so that the rotary bracket is able to accommodate a vertical step difference and a rotational displacement of the one-side individual unit relative to the other-side individual unit. See fig. 1 and cutout.
.
Allowable Subject Matter
6.	Claims 3-4, 6-10, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617